Judgments, Supreme Court, New York County (Renee White, J., at hearing; John Stackhouse, J., at trial, plea and sentence), rendered July 21, 1998, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree *292and, upon his plea of guilty, of criminal sale of a controlled substance in the third degree, and sentencing him to concurrent terms of 6 to 12 years, unanimously affirmed.
Defendant’s challenges to the People’s summation are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the challenged remarks, when viewed in context, were proper responses to defense arguments and that they did not deprive defendant of a fair trial (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976; People v D'Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884).
We have considered and rejected defendant’s remaining claims, including those contained in his pro se supplemental brief. Concur — Sullivan, P. J., Tom, Ellerin, Rubin and Andrias, JJ.